Citation Nr: 0702672	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation, Agent Orange, or other chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2006; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in November 1980 of pneumonia due to 
pulmonary embolus, due to malignant melanoma.  The appellant 
contends that while in service the veteran was exposed to 
ionizing radiation, the herbicide Agent Orange, and other 
chemicals.  The appellant claims that the exposure to these 
substances caused the veteran's malignant melanoma and, 
ultimately, his death.  Regarding the "other" chemicals, 
the appellant contends that the exposure occurred while the 
veteran processed photographs.  

Personnel records show that the veteran served as a Chemical 
Analysis Specialist at the Strategic Air Relocatable 
Photographic Facility in the Republic of Vietnam between 
November 1966 and June 1967.  According to his records, this 
position required monitoring, mixing, and analyzing 
photographic chemicals for photographic processing.  The 
veteran's DD Form 214 listed his military occupation as 
Precision Photo Processing Specialist and indicated that he 
had been trained to use photographic processing equipment.  

The record shows that the RO has assisted the appellant in 
verifying exposure to ionizing radiation and Agent Orange, 
but not to the photographic processing chemicals.  In light 
of the personnel records reflecting that the veteran worked 
with chemicals as a Precision Photo Processing Specialist, 
additional development is needed to ascertain to what 
chemicals the veteran may have been exposed and whether any 
such chemicals caused his malignant melanoma.

The record currently before the Board does not include the 
additional documentary evidence submitted by the appellant at 
the November 2006 videoconference hearing.  Accordingly, on 
remand, the appellant should be asked to (re)submit this 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
(re)submit the additional documentary 
evidence submitted at the November 2006 
videoconference hearing.  She should also 
be advised that if this evidence does not 
include a list of photo processing and 
other chemicals she believes her husband 
was exposed to during service, it would be 
advantageous to her claim to submit this 
information, along with an explanation why 
she believes he was so exposed.

2.  The AMC should request from the 
appropriate government office information 
pertaining to the veteran's military 
occupational specialty of Precision Photo 
Processing Specialist, R23450.  
Specifically, the AMC should attempt to 
determine what types of chemicals someone 
in that specialty would be exposed to in 
military photographic processing 
facilities in 1966-1967.  

3.  After completion of the above, if more 
information regarding specific chemicals 
is obtained, the AMC should obtain a 
medical opinion discussing the etiology of 
malignant melanoma and any relationship 
between the disease and any chemicals to 
which the veteran was presumably exposed.  
The reviewing physician is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the malignant melanoma is 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
veteran's military chemical exposure.  
Please send the claims folder to the 
reviewing physician in conjunction with 
the examination. 

4.  The AMC should undertake any additional 
action deemed warranted, especially in 
light of the evidence not added to the 
claims folder at the time of the November 
2006 videoconference hearing and any other 
additional evidence added to the record, to 
include requesting further medical 
opinions.

5.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of veteran's death should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

